Citation Nr: 0739331	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  04-18 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for meniscectomy 
of the right knee, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for left ear 
hearing loss, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from June 1966 to 
December 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the San 
Francisco, California, Regional Office (RO) and the St. 
Louis, Missouri RO, of the Department of Veterans Affairs 
(VA).  The Board observes that in August 1991, the claims 
file was transferred from the San Francisco, California RO to 
the St. Louis, Missouri RO.


FINDINGS OF FACT

1.  Meniscectomy of the right knee (right knee disability) is 
manifested by severe recurrent or lateral instability.  

2.  At most, left ear hearing loss is manifested by Level VI 
hearing acuity.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for a right knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2007).

2.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to an 
increased evaluation for a right knee disability and a 
compensable evaluation for left ear hearing loss, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to a post-
remand re-adjudication of the veteran's claims, an August 
2006 letter satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the 
claim).  The letter also requested that the veteran provide 
any evidence in his possession that pertained to these 
claims.  38 C.F.R. § 3.159(b)(1).  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).  The veteran's service medical records, VA 
medical treatment records, VA examination reports, and 
identified private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

Right knee

By a June 1973 rating decision, the RO granted service 
connection for a right knee disability and assigned a 20 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5257, effective April 5, 1973.  As of November 1, 1976, a 20 
percent evaluation was assigned under Diagnostic Code 5257.  
In August 1989, the veteran filed a claim for an increased 
evaluation.  In an April 1990 rating decision, the RO 
continued the 20 percent evaluation.  In July 1990, the 
veteran filed a notice of disagreement regarding the 
evaluation.  In August 1990, the RO filed a statement of the 
case (SOC).  The veteran filed a September 1990 substantive 
appeal.  In a February 1991 rating decision, the RO assigned 
a 30 percent evaluation, effective July 31, 1989.  

In an October 1988 VA medical record, the veteran reported 
right knee pain that was aggravated by activity.  The 
impression was right knee ligament instability.  A July 1989 
VA record impression was right knee ligament instability.  In 
a December 1989 VA record, the veteran reported that his 
right knee caused an inability to drive more than short 
distances.  


In an August 1990 private medical record, the examiner noted 
that the veteran's knee was unstable due to a chronic tear of 
the anterior cruciate ligament (ACL) and absent medial 
meniscus.  The examiner noted the beginnings of degenerative 
changes, severe recurrent subluxation, and lateral 
instability.  

In an October 1990 VA radiology report, there was negative 
right knee.  In another October 1990 VA record, the veteran 
complained of knee pain due to laxity.

In a September 1991 lay statement, the veteran asserted that 
his constant knee pain had worsened.

An October 1991 VA joints examination was conducted.  The 
veteran reported constant dull right knee pain with 
instability.  He reported occasional sharp pains, swelling, 
no significant walking, and give-way with pivoting.  He used 
a cane to ambulate.  Upon examination, there was grade 2 
laxity to Lachman testing with overlying grade 3 laxity.  
There was no significant effusion.  There was extension to 0 
degrees and flexion to 95 degrees.  There was medial joint 
line tenderness but no patellofemoral tenderness.  The 
impression was ACL insufficiency status-post failed 
reconstruction and probable post-traumatic degenerative joint 
disease.  

In an April 1995 VA medical record, the veteran reported 
right knee pain and instability.  X-rays showed progressive 
medial compartment degenerative joint disease.  The examiner 
noted severe instability.  In a January 2000 VA record, the 
veteran reported right knee pain that was worse with cold 
weather and increased knee instability.  Upon examination, 
there was right knee pain to palpation along the medial joint 
line, +1 patholaxity with valgus stress, and approximately 
grade 2 to 3 Lachman's test.  There was negative posterior 
drawer with no notable sag and there was no palpable 
effusion.  The assessment was right knee degenerative joint 
disease with ACL insufficiency.  A March 2000 VA joints 
examination was conducted.  The veteran reported right knee 
pain.  He took daily pain medication and used a cane and knee 
brace.  Upon examination, there was an antalgic gait favoring 
the right knee.  He was unable to walk on tiptoes and heels.  

In a June 2001 VA medical record, the veteran reported 
chronic knee pain that was worse in the winter with stabbing 
sharp pain.  In summer the pain was dull and achy.  
Medication was effective at pain relief.  There was a steady 
gait.  In a June 2002 VA record, the veteran reported chronic 
knee pain.  He used a brace and cane to get around.  The 
assessment was chronic knee pain.  In a December 2002 VA 
record, the veteran reported knee pain.  He took Tylenol for 
the pain.  The assessment was arthritis.  In a September 2003 
VA record, the veteran reported knee pain.  He wore a brace 
and used a cane.  The veteran denied extremity joint pain, 
stiffness, and swelling.  The assessment was chronic knee 
pain.  

In a January 2004 VA medical record, the veteran reported 
bilateral knee pain.  He stated that his current job required 
him to be on his feet but that Tylenol was helpful.  He was 
using soft knee braces.  The veteran denied extremity joint 
pain, stiffness, and swelling.  The assessment was chronic 
knee pain.  In a July 2004 VA record, the veteran denied 
extremity joint pain, stiffness, and swelling.  The 
assessment was chronic knee pain.  In June and September 2005 
VA records, the assessment was chronic knee pain.  In an 
April 2006 VA record, the veteran denied extremity joint 
pain, stiffness, and swelling.  The assessment was chronic 
knee pain.  An October 2006 VA record assessed chronic knee 
pain.  A March 2007 VA record assessed chronic knee pain.  An 
April 2007 VA record noted a history of right knee 
degenerative joint disease.  

A May 2007 VA joints examination was conducted.  The veteran 
reported knee instability, pain, and weakness.  He denied 
knee deformity, giveway, stiffness, episodes of dislocation 
or subluxation, locking, effusion, and inflammation.  He also 
denied flare-ups.  The veteran reported that he took pain 
medication every day.  The veteran intermittently, but 
frequently, used a cane to walk.  The veteran reported that 
he could only walk 1/4 mile.  Upon examination, there was right 
knee extension to 0 degrees and flexion to 120 degrees, both 
without pain.  There was no additional limitation of motion 
on repetitive use.  There was no crepitation, weakness, 
grinding, or joint ankylosis.  There was no instability and 
McMurray's test was negative.  There was an antalgic gait.  
X-rays showed right total knee arthroplasty.  The examiner 
found significant occupational effects due to decreased 
mobility.  


The veteran's current 30 percent evaluation for his 
service-connected right knee disorder contemplates severe 
recurrent or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  This is the highest possible 
evaluation under this diagnostic code, and accordingly, an 
increased evaluation for a right knee instability is not 
warranted.

The Board has also considered assigning separate evaluations 
for instability and arthritis/limitation of motion, to 
include the consideration of additional functional loss.  See 
VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided limitation of motion 
meets a zero percent rating); VAOPGCPREC 9-98; 63 Fed. Reg. 
56704 (1998) (if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there 
is x-ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 
C.F.R. § 4.59); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2007); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2007).  Limitation of leg 
flexion provides a noncompensable rating if flexion is 
limited to 60 degrees, a 10 percent rating where flexion is 
limited to 45 degrees, a 20 percent rating where flexion is 
limited to 30 degrees, and a maximum 30 percent rating if 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Limitation of leg extension provides a 
noncompensable rating if extension is limited to five 
degrees, a 10 percent rating if limited to 10 degrees, a 20 
percent rating if limited to 15 degrees, a 30 percent rating 
if limited to 20 degrees, a 40 percent rating if limited to 
30 degrees, and a 50 percent rating if limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Here, the evidence of record shows x-ray evidence of 
degenerative joint disease, extension to 0 degrees, and 
flexion to 95 and 120 degrees, without pain.  These findings 
do not warrant a compensable rating for limitation of motion.  
See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  In this case, pain on 
motion has not been shown.  Accordingly, a separate 
evaluation is not warranted for arthritis and limitation of 
motion.  

The Board has also considered separate evaluations for 
limitation of flexion and limitation of extension.  See 
VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005) (holding that 
where a disability manifests both limitation of flexion and 
limitation of extension, VA is to provide two separate 
ratings under Diagnostic Codes 5260 and 5261).  But the 
evidence showed full extension and limitation of flexion that 
was noncompensable.  Accordingly, separate evaluations for 
limitation of flexion and extension are not warranted.

The Board has also considered whether there is any additional 
functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca, 8 Vet. App. at 206.  Factors involved in evaluating 
and rating disabilities of the joints include:  weakness; 
fatigability; lack of coordination; restricted or excess 
movement of the joint; or, pain on movement.  38 C.F.R. § 
4.45.  The veteran reported right knee pain, instability, and 
weakness.  The veteran took daily pain medication and 
frequently used a cane and knee brace to ambulate.  The 
veteran denied flare-ups but stated that he could only walk 1/4 
mile.  He also denied knee deformity, give-way, stiffness, 
dislocation or subluxation, locking, effusion, and 
inflammation.  The objective medical evidence showed 
instability and tenderness, but no effusion.  There was an 
antalgic but steady gait.  Importantly, the objective 
evidence demonstrate no additional limitation of knee motion 
upon repetitive use, and no knee crepitation, weakness, 
grinding, or joint ankylosis.  The Board finds that there is 
no additional functional loss based on limitation of motion 
and that a separate evaluation on this basis is not 
warranted.  

In addition, there is no right knee ankylosis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256 (2007).  Moreover, an 
evaluation in excess of 30 percent is not provided for the 
removal of or dislocated semilunar cartilage, or genu 
recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259, 
5263 (2007).  Accordingly, an increased evaluation is not 
warranted for a right knee disability under alternative 
diagnostic codes.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluation in this case is not 
inadequate.  A rating in excess of 30 percent is provided for 
certain manifestations of a right knee disability but the 
medical evidence reflects that those manifestations are not 
present.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  Although a recent VA 
examiner noted significant occupational effects due to 
limited mobility, the veteran has not required 
hospitalization and marked interference of employment has not 
been shown due to a right knee disability.  In the absence of 
any additional factors, the RO's failure to refer this issue 
for consideration of an extraschedular rating did not 
prejudice the veteran.

Left ear hearing loss

By an August 1973 rating decision, the RO granted service 
connection for left ear hearing loss and assigned a 10 
percent evaluation under Diagnostic Code 6291, effective 
April 5, 1973.  By an August 1981 rating decision, the RO 
decreased the evaluation to a noncompensable evaluation 
effective November 1, 1981, under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  By an April 1990 rating decision, the 
RO continued the noncompensable evaluation for left ear 
hearing loss.  The veteran appealed the disability evaluation 
in a July 1990 notice of disagreement.  In an August 1990 
SOC, the RO denied a compensable evaluation.  The veteran 
perfected the appeal in a September 1990 substantive appeal.  

A December 1989 VA audiological examination was conducted.  
The veteran reported that his left ear hearing was almost 
totally gone.  

In a July 1990 private medical record, an audiologist found 
binaural hearing loss.

In an October 1990 VA medical record the veteran reported an 
inability to hear in his left ear.

In a September 1991 lay statement, the veteran asserted left 
ear deafness.  

An October 22, 1991 VA audiological examination was 
conducted.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
25
65
75
75

The pure tone threshold average was 60.

An October 31, 1991 VA audiological examination was 
conducted.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
X
25
65
75
75

The pure tone threshold average was 60.  Speech audiometry 
revealed speech recognition ability of 82 percent.  

A May 2007 VA audiologicial examination was conducted.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
70
85
75

Speech audiometry revealed speech recognition ability of 60 
percent in the left ear.  The average pure tone threshold 
decibels was 60.  

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold as measured 
by puretone audiometric tests.  To evaluate the degree of 
disability from service-connected defective hearing, the 
Schedule establishes eleven levels of impaired efficiency, 
numerically designated from Level I to Level XI. Level I 
represents essentially normal audio acuity, with hearing loss 
increasing with each level to the profound deafness 
represented by Level XI.  38 C.F.R. § 4.85, Tables VI, VII 
(2007).

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold is 
greater than 55 decibels at each of four specified 
frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 
Hertz), or if the puretone threshold is 30 decibels or less 
at 1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a), (b).  Here, the pure tone threshold averages, as 
stated in the March 2007 audiological evaluation, satisfy the 
regulatory requirements of 38 C.F.R. § 4.86 for a pattern of 
exceptional hearing impairment in the left ear.  Therefore, 
38 C.F.R. § 4.86 applies and the numeral designation must be 
determined from both Table VI and Table VIA.

The Board finds that the medical evidence of record does not 
support a compensable evaluation for left ear hearing loss.  
Under Table VI, the results of the October 1991 examinations 
correlate to Level IV hearing acuity, and the results of the 
May 2007 VA examination correlate to Level VI hearing acuity.  
Under Table VIA, the results from all the examinations 
correlate to Level IV hearing acuity.  See 38 C.F.R. § 4.85, 
Tables VI, VIA.  

Using Table VII, Diagnostic Code 6100, and assigning Level I 
hearing acuity to the right ear, each of these results 
warrant a noncompensable evaluation.  See 38 C.F.R. § 4.85(f) 
(noting that when only one ear is service-connected the other 
ear is assigned Level I hearing acuity to determine the 
appropriate evaluation under Diagnostic Code 6100); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100, Table VII, 38 C.F.R. § 4.86.  

The Board notes that the assignment of disability evaluations 
for hearing impairment is a purely mechanical application of 
the rating criteria from which the Board cannot deviate.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Accordingly, the veteran is not entitled to a compensable 
evaluation for left ear hearing loss.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for a right knee disability is 
denied.

A compensable evaluation for left ear hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


